﻿The events that have just occurred in the sister republic of Haiti fill us with a sense of anguish. Democracy in that noble country - a cradle of the ideals of freedom - has been brutally interrupted, just when it was beginning to fulfil its splendid promise after having emerged from the long night of dictatorship and illegality that so long afflicted it. I wish, from this rostrum, to associate my country with the words of condemnation at the overthrow of the democratic Government of President Aristide - an act all the more condemnable in view of the fact that that Government emerged just a few months ago as a result of free, democratic elections supervised by the United Nations. We express our complete solidarity with the democratic and progressive people of Haiti and their freely elected political authorities.
Allow me, Mr. President, to convey to you, on behalf of the Government and people of Bolivia and on my own behalf, heartfelt congratulations on your assumption of the presidency of the General Assembly at its forty-sixth session.
The people and Government of Bolivia also wish, through me, to express their most sincere appreciation of the noble and tireless work of the Secretary-General, Javier Perez de Cuellar. His historic record will remain indelibly inscribed in the annals of the Organization.
We take pleasure in welcoming the Republic of Korea and the People's Democratic Republic of Korea into the United Nations. My delegation, likewise, extends a welcome to the Federated States of Micronesia and to the Republic of the Marshall Islands, whose membership enhances the universal character of the United Nations. Further, we wish to place on record our satisfaction at the admission of the Republics of Estonia, Latvia and Lithuania.
The principles of peace, freedom, democracy, justice, solidarity, respect for human rights, and economic and social well-being clearly set the stage on which mankind's future must unfold. Nor must we forget that to achieve real and permanent peace we must resolve all conflicts and possible causes of conflict, thus fostering the trust between States that allows a climate of understanding to prevail. This was proclaimed by the Heads of State and Government at the recent Ibero-American summit in Guadalajara, where it was observed that, owing to recent trends in the peaceful settlement of disputes, we could envisage important progress towards resolution of the various regional conflicts that persist on our continent.
Intimately related to peace, we believe, is the imperative need to solve increasingly urgent economic and social problems that beset the majority of nations represented here, We cannot demand that the principles and tenets of the Charter prevail if the poorest, who constitute the majority of mankind, are not afforded better opportunities, and if their right to a dignified and stable existence is not respected.
In that spirit, at the recent Ibero-American summit in Guadalajara, President Paz Zamora of Bolivia proposed that the technology required to satisfy basic needs should become the universal heritage of mankind, within the reach of all. Allow me now, very briefly, to refer to the process of economic adjustment in my country, which has had international repercussions.
These years have been a severe trial - years in which the Bolivian people have demonstrated discipline and abnegation in order to fulfil rigorous plans of austerity and collective effort. This process has consolidated the stability of our currency. It has permitted a reduction of the budget deficit by 25 per cent to 3.5 per cent, the amortisation of public debt, the maintenance of confidence by the people, and the growth of the gross domestic product by an estimated 3.5 per cent. Inflation was brought down from 25,000 per cent in 1985 to 17 per cent last year, and it is estimated that the figure will be 15 per cent this year.
At the same time, a series of measures adopted as part of the policy of free trade and the encouragement of foreign investment and, above all, the climate of public confidence shown by the return of national capital for new investments or in the form of bank deposits allow us to glimpse a future of brighter hopes and full recovery. It is in that spirit, and with the moral encouragement of a job well begun, that we have achieved a substantial reduction in bilateral debt in the case of several countries, including the United States within the framework of President Bush's Americas initiative.
While introducing a strict programme of macroeconomic adjustment, which made these results possible, my country, consistent with its sense of public duty, has not neglected the social sector. It has introduced, among other measures, the fund for social investment - a novel approach, which has elicited the interest of other countries, and with respect to which we reiterate our willingness to share.
We also have the fullest confidence that, as part of this new international current of encouragement for each country's efforts, and with the old patterns of pseudo-paternalism that marred the ideal of cooperation on an equal footing now behind us, we shall see the elimination of the protectionist Measures that industrialised countries tend to apply to free trade, hampering efforts and disappointing the expectations placed In the principles of free trade and their more correct application.
The Government of Bolivia wishes on this occasion most especially to underscore the relevant role played by the United Nations Development Programme (UNDP) in Latin America and the Caribbean. With regard to my country, UNDP activities take on special importance as they constitute a cornerstone for development plans in various fields.
A matter of vital importance to my country is the reintegration of Bolivia to the coast of the Pacific Ocean, a permanent and indispensable feature of its foreign policy responding to a deeply rooted national conviction. Its unresolved status is a serious obstacle to the development and integration of this part of the world and runs counter to understanding among democratic regimes. This position of Bolivia has been repeatedly explained in international forums, particularly in the Organization of American States and the United Nations, and has received support and solidarity from numerous peoples and nations.
We are by vocation and conviction a peace-loving country. It could not be further from our thoughts even to imagine solutions which are not those of constructive dialogue in order to seek avenues of compromise and mutual interest, in keeping with the peaceful solution which, in conformity with the mandate of the United Nations Charter, is binding upon all of us. Moreover, affirming the need for preventive diplomacy, as has been pointed out by several speakers at this rostrum, would be the very means to identify and diagnose this type of problem.
The Government of Bolivia has made known its decision to seek a solution to this problem by means of negotiation and for that purpose has consistently proposed to the Government of Chile that an open and constructive dialogue be 
established. How could it be otherwise? We are joyfully witnessing the victory of negotiation, which, with each passing day, is bringing us closer to solving problems which only yesterday appeared insoluble- Consequently, we will continue to insist on the need for dialogue and on the faith that inspires us in the search for a just solution in keeping with American brotherhood.
The climate of detente allows us to harbour the hope that dialogue and negotiation will prevail and peace and democracy will be definitively consolidated in the sister Republic of El Salvador. We welcome with satisfaction the result of the process of peacemaking in which we acknowledge the invaluable role played by the Organization and in particular by the Secretary-General.
I wish to refer to other topics of great importance. The international community is aware that much remains to be done in order to defeat the scourge of drug trafficking. My country has contributed substantially to this struggle. The concept of alternative development, which means replacing the coca economy by a diversified, internationally accepted alternative economy, was presented for the first time in this forum by President Jaime Paz Zamora of Bolivia.
Despite the efforts of Bolivians and help from various countries it is clear that programmes and mandates cannot be fulfilled without greater resources. The principle of collective or shared responsibility between producer and consumer States must be emphasized in this respect. Therefore, we have the obligation to add our voice to the continuing appeal for a prompt and effective increase of financial and technical resources, in order adequately to carry out existing programmes nationally, regionally and worldwide.
The question of the environment is receiving particular attention from my Government. This position has been expressed in all international forums and concrete initiatives have been put forward which favour appropriate use of our natural resources and guarantee our peoples' right to development.
The continuing search for solutions to the problems of development, together with continuous innovation in increasingly sophisticated technology, have often caused us to lose sight of the need to set in motion mechanisms of interrelationship between the environment and development based essentially on strategies that consolidate sustained economic growth.
With the same ecumenical vision that the international community wishes to take in looking to the future and ridding the Earth's inhabitable space of the blight of environmental neglect with which we have lived until now, the President of Bolivia has declared an environmental moratorium of five years beginning in 1990 throughout the country's territory.
We are therefore looking forward with great expectations to the United Nations Conference on Environment and Development to be held in 1992 in Rio de Janeiro, where important and far-reaching agreements on this question will no doubt be arrived at.
This is also a good time to recall that, at the Guadalajara summit meeting. President Paz Zamora proposed the creation of an Ibero-American fund for the development of indigenous peoples, with a view to resolving the pressing problems of those original peoples without resort to "Indian reservations", or paternalistic compensation.
With the easing of international tensions which, among other harmful effects, led us to a runaway arms race, we should harbour the hope that this Assembly will initiate a genuine process of disarmament in order to benefit the real development priorities of our countries, Bolivia lends its most resolute support to that effort.
Several initiatives have taken shape with a view to revitalizing our Organization. Some have been comprehensive in scope. Others have been more moderate, seeking to give it an orientation which, without affecting the principles or functioning of the Charter, would make its procedures more functional.
Bolivia, as a member of the Rio Group of Consultation, took an active part in the Group's deliberations on the revitalization of the organs of the United Nations system and joined the consensus on the document which was submitted to the Secretary-General. We wish to reiterate our support for the conclusions set out in that document, most especially as regards strengthening the authority of the Secretary-General under the Charter, and as regards the need for appointments of senior officials in the Secretariat to be made so as to reflect the qualities of ability and efficiency of those who apply for them, rather than being the exclusive preserve of particular Members.
Political and economic events that have occurred over a short span of time continue to astonish us and call for serious thought. He are facing a new world in which the old, rigid parameters no longer apply and in which sufficient space must be provided for new realities. The peoples of our countries are telling us, in different ways, what kind of world they hope to live in, and what kind of a future they wish to bequeath to future generations.
